United States Court of Appeals
                                                                            Fifth Circuit

                                                                         FILED
                  IN THE UNITED STATES COURT OF APPEALS                 April 6, 2005
                             FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                             _____________________
                                                                       Clerk
                                  No. 05-50040
                             _____________________

UNITED STATES OF AMERICA
                       Plaintiff - Appellee
                        v.
VALENTIN LOPEZ-SIGALA
                       Defendant - Appellant


                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1459-ALL
                          ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


             IT   IS    ORDERED   that   Appellant’s   unopposed     motion          to

vacate the sentence is GRANTED.

             IT IS FURTHER ORDERED that Appellant’s unopposed motion

to remand the case to the Western District of Texas, El Paso

Division for resentencing is GRANTED.

      IT IS FURTHER ORDERED that Appellant’s motion to suspend

briefing is DENIED as moot.




      *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
     IT IS FURTHER ORDERED that Appellant’s alternative request

for an extension of time to file the Appellee’s brief 30 days

from the denial of Appellant’s motion to vacate and remand

is DENIED as moot.